UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7691


JERMAINE LAMONT WILSON,

                Petitioner - Appellant,

          v.

KIERAN J. SHANAHAN,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cv-00546-CCE-LPA)


Submitted:   April 16, 2014                    Decided:   May 1, 2014


Before MOTZ, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jermaine Lamont Wilson, Appellant Pro Se.       Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jermaine Lamont Wilson seeks to appeal the district

court’s order denying, as untimely, his 28 U.S.C. § 2254 (2012)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                         See 28 U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue    absent       “a   substantial        showing      of    the    denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).            When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                   Slack v. McDaniel, 529 U.S.
473, 484-85 (2000).

            We have independently reviewed the record and conclude

that Wilson has not made the requisite showing.                        Accordingly, we

deny    Wilson     leave      to    proceed     in    forma      pauperis,       deny   a

certificate      of    appealability,         and    dismiss      the    appeal.        We

dispense    with       oral    argument       because      the    facts    and     legal

contentions      are   adequately      presented      in    the    materials       before

this Court and argument would not aid the decisional process.



                                                                             DISMISSED




                                          2